Citation Nr: 0723943	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  95-22 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  .  Whether the veteran filed a timely substantive appeal 
in his claim to reopen the issue of entitlement to service 
connection for a psychiatric disability.

2.  Entitlement to vocational rehabilitation subsistence 
allowance under the provisions of Chapter 31, Title 38, 
United States Code.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
February 1975.

This matter was initially before the Board of Veterans' 
Appeals (Board) from a January 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that decision, the RO denied the 
veteran's claim for entitlement to vocational rehabilitation 
benefits.  In a June 1998 decision, the Board affirmed the 
RO's decision and denied the veteran's claim for vocational 
rehabilitation benefits.

The veteran appealed the Board's 1998 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 1999 memorandum decision, the Court vacated the 
Board's decision and remanded the claim for further 
development.  Specifically, the Court ordered that a 
Statement of the Case (SOC) be prepared on the issue of 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability. Pursuant to the Court's Order, the 
Board remanded this case to the RO in October 2000.  After 
issuance of a SOC, the case was returned to the Board for 
further consideration.  In April 2001, the Board denied the 
claims on appeal.

The veteran appealed the April 2001 Board decision to the 
Court.  In May 2002, pursuant to a Joint Motion for Remand, 
the Court vacated and remanded the issue for further 
consideration. In accordance with the Court's direction, the 
Board in July 2003, instructed the RO to make a determination 
as to whether a timely substantive appeal had been filed in 
accordance with the applicable regulations, with regards to 
the issue of whether new and material evidence had been 
submitted to reopen a claim for service connection for a 
psychiatric disability.  In September 2003, the RO informed 
the veteran that a timely substantive appeal had not been 
filed.  The veteran submitted a notice of disagreement.  In 
January 2004, the RO issued an SOC which stated that a timely 
substantive appeal had not been filed.  The veteran timely 
filed a VA Form 9 and the appeal was once more before the 
Board.

In an October 2004 decision, the Board found that a timely 
substantive appeal to the RO's December 1994 action denying 
the reopening of a claim of entitlement to service connection 
for a psychiatric condition was not received and the Board 
was without jurisdiction to review the merits of the claim.  
The Board also found that the veteran had failed to state a 
claim of entitlement to vocational rehabilitation subsistence 
allowance under the provisions of Chapter 31, United States 
Code, for which relief might be granted.  

The veteran appealed the Board decision.  In December 2006, 
pursuant to a Joint Motion for Remand, the Court reversed the 
Board decision to the extent that it determined the veteran 
did not file a timely substantive appeal to the RO's refusal 
to reopen his claim of entitlement to service connection for 
a psychiatric disability.  The Court then vacated the October 
2004 decision to the extent it determined that the veteran 
was not entitled to vocational rehabilitation benefits.

The issue whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a psychiatric disability, and entitlement to 
vocational rehabilitation subsistence allowance are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran perfected a timely appeal as to the rating 
decision which declined to reopen the issue of entitlement to 
service connection for a psychiatric disorder.


CONCLUSION OF LAW

The veteran  perfected a claim to reopen the issue of 
entitlement to service connection for a psychiatric 
disability in a timely manner, and the Board has jurisdiction 
to address the matter.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 19.30, 20.101, 20.200, 20.202, 20.302, 
20.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board considered this new legislation, but given the action 
taken below no further discussion of the VCAA is required at 
this time.

Timely substantive appeal

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2006).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2006).

In its December 2006 Order, the Court stated there was no 
factual dispute that the veteran's substantive appeal was 
received by the Board within the filing period.  The Board 
considered the veteran's substantive appeal untimely because 
of his error in misfiling the appeal with the Board, and 
because the Board could not locate the envelope in which it 
was mailed to confirm a January 11, 2001 postmark.  Notably, 
the postmark date was conceded by the Joint Motion for 
Remand.  Since the Board decision the envelope has been 
located and the record on appeal has been supplemented.  The 
Court noted that the Secretary in his brief conceded that the 
appeal was mailed, and postmarked on January 11, 2001.  
Hence, the Court indicated that it appears the relevant facts 
were no longer in dispute, and the Court may take judicial 
notice of the January 11, 2001 postmarked envelope that 
contained the appellant's substantive appeal.  

The Court found that the prerequisites for the application of 
equitable tolling had been satisfied.  The diligence 
requirement was met when the veteran misfiled the substantive 
appeal with the Board instead of with the RO that first 
addressed his claim.  The Board, recognized it as such, 
forwarded it to that RO for the appropriate processing.  It 
was clear to the Court, based on the Board's forwarding of 
the document, that VA understood the veteran's intent in 
filing the document which was "to seek further review of 
[his] claim."

After consideration of the appellant's and the Secretary's 
briefs, and a review of the record on appeal, the Court 
reversed the Board's October 15, 2004 decision to the extent 
that it determined the veteran did not timely file his 
substantive appeal of the RO's refusal to reopen his claim 
for service connection for a psychiatric disability.

Therefore, the veteran's substantive appeal was timely filed.


ORDER

The veteran filed a timely substantive appeal to the rating 
decision which declined to reopen the issue of entitlement to 
service connection for a psychiatric disorder.  


REMAND

Although the Board now has jurisdiction to rule on whether 
the veteran submitted new and material evidence to reopen his 
claim for service connection for a psychiatric disorder, a 
review of record does not show that the veteran has been 
properly notified as required in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Kent holds that the legislative intent of 38 
U.S.C.A. § 5103 is to provide claimants a meaningful 
opportunity to participate in the adjudication of claims. 
 Hence, in a claim to reopen it is vital to explain with 
particularity what specific evidence would constitute new and 
material evidence in the context of the prior final rating 
decision.  

The question of entitlement to vocational rehabilitation 
benefits is inextricably intertwined with the claim to reopen 
the issue of entitlement to service connection for a 
psychiatric disorder.  Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  Hence, this question is deferred pending the 
readjudication of the claim to reopen.
 
 
Accordingly, the case is REMANDED for the following action:

1.  Pursuant to Kent, the RO must provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that explains the specific information or 
specific evidence needed to reopen the claim based on the new 
and material standard.   

2.  After undertaking any other development deemed 
appropriate, the RO must readjudicate whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a psychiatric disorder, 
and entitlement to a vocational rehabilitation subsistence 
allowance under the provisions of Chapter 31, Title 38, 
United States Code.  If the benefits sought are denied, the 
veteran and his representative should be furnished with a 
Supplemental Statement of the Case and afforded an 
opportunity to respond before the record is returned to the 
Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


